NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MARLON INMON, DOC #992677,                )
                                          )
              Appellant,                  )
                                          )
v.                                        )
                                          )      Case No. 2D17-4855
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Ronald Ficarrotta,
Judge.

Brett S. Chase of Chase Law Florida,
P.A., Saint Petersburg, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


              Affirmed.


KELLY, SLEET, and LUCAS, JJ., Concur.